AILSHIE, C. J.,
Dissenting. — It seems to me that the facts of this case bring it clearly within the principles of law followed and adopted by this court in State v. Sage, 22 Ida. 489, 126 Pac. 403, and I have no doubt but that the trial court and jury were governed by the rule applied in that case. *607This court unanimously affirmed the judgment of conviction in the Sage case and held it to be a case of embezzlement, and I fail to see any difference either in principle or the effect of the acts committed in this case.
I dissent from the views expressed by the majority, and believe it our duty to affirm the judgment.